DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Applicant has argued:
One skilled in the art would understand that the term "surface texture" generally refers to the visual, and more specifically, the tactile quality of a surface that causes a local deviation from a perfectly flat plane (e.g., roughness, waviness, form, etc.). In comparison, one skilled in the art would understand that the term "surface structure" generally refers to a physical structure provided on a material or object that has the effect of altering the shape, and/or size, and/or density, and/or arrangement of said material or object. As a result, one skilled in the art would understand that "a surface structure" refers to a single physical structure applied to a surface, whereas "a textured surface" refers to an aggregation of features applied to a surface giving the affected surface a specific quality of feel and appearance. 
Thus, it would be understood by those skilled in the art upon reading the relevant descriptions of the present application, that the reference to "a textured surface" means at least an aggregation of surface features, for example, micro-grooves, micro-riblets, micro-ridges, micro-spines, micro-ripples, nanostructures, nano-grooves, nano-riblets, nano-ridges, nano-spines, nano-ripples, denticles, scales, serrations, corrugations. Conversely, it would be understood that the reference to "a surface structure" means at least one of the above-mentioned surface features. Hence, such features are not interchangeable. 

	This is not persuasive. The term “surface texture” does not appear in the claims. The term “surface texture” only appears in [0059] of the specification as filed as “…a coating material imitation of a shark skin, which are just two examples of how the surface texture or structure can be achieved.” Assuming arguendo “surface texture” and “textured surface” are interchangeable, Applicant’s remarks state “the term "surface texture" generally refers to the visual, and more specifically, the tactile quality of a surface that causes a local deviation from a perfectly flat plane…” However, the specification as filed (published) [0056] states: “In recent years, scientists have found that the surface structures of many creatures are non-smooth.” It is unclear if Applicant’s position is that many creatures had smooth surface structures until recently when many creatures developed surface structures that are non-smooth, or if the characterization of the “surface texture” was changed from smooth to non-smooth because improved scientific instruments increased the visual quality of the surface for examining scientist, allowing them to discover that a surface texture that previously appeared smooth was, when viewed at the micro or nano level, not smooth. 
It is additionally unclear how perfectly flat “a perfectly flat plane” must be. It is unclear if Applicant considers a surface structure (a nanostructure) to be a single atom above or below the plane of all other atoms in a surface.

Applicant’s arguments conflict with the description in the specification as filed. The specification as filed (published) [0024] states: “[0024] Preferably, each textured surface or surface structure comprises one or more of the following textures or surface structures: a microstructure; micro-grooves; micro-riblets; micro-ridges; micro-spines; micro-ripples; a nanostructure; nano-grooves; nano-riblets; nano-ridges; nano-spines; nano-ripples; denticles; scales; serrations; corrugations.” 	
	The specification as filed (published) [0053] includes similar language: “[0053] It is envisaged that the textured surface or surface structure of the body 104 of the sucker rod guide 100 can have a variety of forms. For example, the textured surface or surface structure can comprise one or more of the following textures or surface structures: a microstructure; micro-grooves; micro-riblets; micro-ridges; micro-spines; micro-ripples; a nanostructure; nano-grooves; nano-riblets; nano-ridges; nano-spines; nano-ripples; denticles; scales; serrations; corrugations. The textured surface or surface structure of the body 104 can be achieved by any suitable known technique.”
 	As defined in [0024] & [0053] of the specification as filed a textured surface can comprise a single microstructure. As defined in [0024] & [0053] of the specification as filed a textured surface can comprise a single nanostructure. 
However, Applicant’s remarks state: “one skilled in the art would understand that “a textured surface" refers to an aggregation of features applied to a surface giving the affected surface a specific quality of feel and appearance.”
Additionally, Applicant’s remarks state: “In comparison, one skilled in the art would understand that the term "surface structure" generally refers to a physical structure provided on a material or object that has the effect of altering the shape, and/or size, and/or density, and/or arrangement of said material or object.”
The examiner takes the position that one of ordinary skill in the art would understand that Applicant’s “surface textures” / “textured surfaces” defined, in Applicant’s remarks, as “at least an aggregation of surface features, for example, micro-grooves, micro-riblets, micro-ridges, micro-spines, micro-ripples, nanostructures, nano-grooves, nano-riblets, nano-ridges, nano-spines, nano-ripples, denticles, scales, serrations, corrugations.” would meet also meet Applicant’s definition of “surface structure”, defined in Applicant’s remarks as “the effect of altering the shape, and/or size, and/or density, and/or arrangement of said material or object.”  
Applicant’s remarks also state “As a result, one skilled in the art would understand that "a surface structure" refers to a single physical structure applied to a surface, whereas "a textured surface" refers to an aggregation of features applied to a surface giving the affected surface a specific quality of feel and appearance.” Applicant’s remarks define "a surface structure" as “a single physical structure applied to a surface”, and "a textured surface" as an aggregation of features applied to a surface”. 
This conflicts with the specification as filed which states an aggregation of structures change the surface structure. See specification as filed (published) [0056] which states in part “For example, the skins of sharks and dolphins have many distributed flakelike rib structures, which can change the skin's surface structure and the turbulent fluid…” Based on Applicant’s arguments the many rib structures should change the surface texture, not the surface structure as stated in the specification.
Applicant’s remarks state “the term "surface texture" generally refers to the visual, and more specifically, the tactile quality of a surface that causes a local deviation from a perfectly flat plane…” Applicant’s argument additionally requires the belief that all prior art sucker rod guides have perfectly flat surfaces that are uniform at the nanoscale as any variation or imperfection in the surface of a single atom (~0.1-0.3 nm) would meet the definition of surface structure in Applicant’s arguments. Multiple nanoscale imperfections would meet the definition of textured surface in Applicant’s arguments. Applying Applicant’s logic, a guide comprising a surface with a perfectly flat plane that does not meet the definition of textured surface or structure presented in Applicant’s arguments would meet the definition as soon as the surface experienced any imperfection, erosion, or wear. Therefor any prior art guide with a body and a non-linear circumferential edge could read on the claim as soon as a single atom is no longer in a perfectly flat plane. See MPEP 2112 I-III. The examiner takes the position that one of skill in the art would be unable to maintain every atom forming the surface of the guide in place. 
Applicant has argued:
Davidson on the other hand, only teaches a stator sleeve 40 (i.e. sucker rod guide) having a plurality of ribs 48 (i.e. surface structure) "extending radially outward from the sleeve-shaped body [42] for engaging an inner wall of the tubing string" (see paragraph [0018] of Davidson). Davidson is silent to the circumferential ends 46, 44 of the body 42 having any kind of tactile quality that stabilizes or reduces the damaging effects of turbulence and/or drag and/or eddy currents on the sucker rod. Rather, the circumferential ends 46, 44 are only described to include "a plurality of upper scallops 50 and lower scallops 52 in the ends of the stator sleeve, with each of these scallops having a substantially U-shaped or inverted U-shaped configuration" (see paragraph [0018] of Davidson). However, this configuration provides no surface texture with tactile qualities. 

This is not persuasive. In response to applicant's argument that the reference is silent as to any kind of tactile quality that stabilizes or reduces the damaging effects of turbulence and/or drag and/or eddy currents on the sucker rod, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Additionally, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.

Specification
The attempt to incorporate subject matter into this application by reference to the documents referred to as References A-H in paragraphs [0081-0088] of the specification as filed (published) is ineffective because the root words “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c)(1); the reference documents appear to be essential material. "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a) ;
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). is not clearly identified as required by 37 CFR 1.57(c)(2)). 
See 37 CFR 1.57(d).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the following must be shown or the feature(s) canceled from the claim(s):
linear flutes extending between the tapered regions at, or towards both ends of the sucker rod guide; 
linear channels extending between the tapered regions at, or towards both ends of the sucker rod guide; 
spiral flutes extending between the tapered regions at, or towards both ends of the sucker rod guide; 
spiral channels extending between the tapered regions at, or towards both ends of the sucker rod guide; 
curving flutes extending between the tapered regions at, or towards both ends of the sucker rod guide; 
curving channels extending between the tapered regions at, or towards both ends of the sucker rod guide; 
twisting flutes extending between the tapered regions at, or towards both ends of the sucker rod guide; 
twisting channels extending between the tapered regions at, or towards both ends of the sucker rod guide; 
a microstructure; 
micro-grooves; 
micro-riblets; 
micro-ridges; 
micro-spines; 
micro-ripples; 
a nanostructure; 
nano-grooves; 
nano-riblets; 
nano-ridges; 
nano-spines; 
nano-ripples; 
denticles; 
scales; 
serrations; 
corrugations.  
No new matter should be entered.
The drawings are objected to because Figs. 2-7, & 9 are grey scale and of poor line quality. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. See MPEP 608.02 and 37 CFR 1.84.  
It appears the drawings may have been improperly converted during submission. The examiner suggest Applicant review submission guidelines which state in part: “To obtain sufficient quality so that all details in the images are reproducible in black and white in the eighteen-month publication and the printed patent, images should be scanned at a minimum resolution of 300 DPI. Furthermore, PAIR is only capable of displaying portrait orientation. Users should not submit landscape oriented drawings via EFS-Web because PAIR will automatically convert the image to portrait, which may cause the images to be distorted during viewing.”
See:  https://www.uspto.gov/patents-application-process/applying-online/legal-framework-efs-web-06april11
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation(s): “…a textured surface or structure in at least one region around one or both of the non-linear circumferential edges…” 
The term “around” in claim 1 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close to the circumferential edge is considered a region around the edge. The specification as filed (published) [0052] states the “region” can extend over the entire structure. 
It is unclear if the “at least one region around one or both of the non-linear circumferential edges” is a region on the sucker rod guide or if a region on the sucker rod near the edge of the sucker rod guide is close enough to be considered around the edge of the sucker rod guide. For example, it is unclear of the area of sucker rod 102 in Fig. 5 is considered around the non-linear circumferential edge 106 of the sucker rod guide.  For example, it is unclear of the area of sucker rod 102 in Fig. 5 is considered a structure around the non-linear circumferential edge 106 of the sucker rod guide. 
Claim 1 includes the limitation(s): “…a textured surface or structure in at least one region around one or both of the non-linear circumferential edges having the effect of turbulence stabilization and/or turbulence reduction and/or drag reduction and/or a reduction in eddy currents.”  
It is unclear what specific structure is required by the limitation “textured surface” as the “textured surface” is modified only by the functional limitation(s) “having the effect of turbulence stabilization and/or turbulence reduction and/or drag reduction and/or a reduction in eddy currents.” The functional limitations of the claim related to “textured surface” requires a comparison of the assembly to itself in a circular manner (i.e. the assembly described but ‘better’) or to an arbitrary different apparatus. 
The specification as filed uses language identical to the claims and it appears the term “textured surface” and “surface structure” are interchangeable. It is unclear what differences, if any, exist between a “textured surface”, “surface structure”, and “structure” as used in the claim. However, it is unclear if ‘surface structure / structure’ refers to the overall shape (channels / flutes) or if surface structure refers to the microscopic surface structure as the specification defines textured surface or a surface structure via examples that include both micro/nano scale and what appears to be macro scale structures.  
The claim is indefinite as the specific environment where the tool is to be used (fluid temperature, fluid viscosity, fluid pressure, fluid type, wellbore size, wellbore shape, and wellbore inclination) and operational parameters (speed, size, rotation, vibration) during use could result in a tool meeting the functional limitations in one environment / under one set of operational parameters while failing to meet the limitations in a different environment / under a second set of operational parameters with no structural change to the tool. For example, simply slowing the pumping rate down can have the effect of “turbulence stabilization and/or turbulence reduction and/or drag reduction and/or a reduction in eddy currents.”
The claim is also indefinite as the selection of an arbitrary different apparatus would be required when determining the meets and bounds of the claim. For example, if the claim was issued, determination of whether an apparatus (Apparatus A) is infringing would require an arbitrary second apparatus (Apparatus B). If Apparatus B meets the limitations of claim 1 but has more drag than Apparatus A then Apparatus A would be considered infringing. However, if Apparatus B meets the limitations of claim 1 but has less drag than Apparatus A then Apparatus A would not be considered infringing. Whether Apparatus A is considered to read on claim 1 can change with no structural change to the tool.
The claim is also indefinite as it is unclear if an undeployed guide would be considered to read on the claim. Whether an apparatus reads on claim 1 requires a specific use. It is unclear if an apparatus that reads on claim 1 when deployed in, and in use in, a well would still be considered to read on claim 1 if undeployed. When undeployed the apparatus would not have “the effect of turbulence stabilization and/or turbulence reduction and/or drag reduction and/or a reduction in eddy currents.”
Also, if the “having the effect of turbulence stabilization and/or turbulence reduction and/or drag reduction and/or a reduction in eddy currents.” is to be interpreted as, “the assembly has the effect of turbulence stabilization and/or turbulence reduction and/or drag reduction and/or a reduction in eddy currents when compared to the current state of the art/current assemblies”, the meaning of Applicant’s claim would change as the state of the art progresses. 
Claim 1 is also similarly rejected based on the limitation “structure” in the phrase “textured surface or structure” as the “structure” is modified only by the same functional limitation(s) modifying “textured surface” discussed above: “having the effect of turbulence stabilization and/or turbulence reduction and/or drag reduction and/or a reduction in eddy currents.” 
Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”). See MPEP 2173.
Claim 1 includes the limitation(s): “textured surface or structure” it is unclear if the structure reference by claim 1 is the same structure referenced when dependent claims 8, 10-11, use the limitation(s): “textured surface or surface structure” or if the limitation(s) “structure” and “surface structure” refer to different structural elements. 
Claim 7 includes the limitation(s): “…any suitable plastics material.” It is unclear what is considered a suitable plastics material as the limitation is a subjective limitation that depends on the operator’s intent and/or operator’s expectations. It is unclear if an apparatus made from a plastic that the operator incorrectly believes is a suitable plastic material would read on the claim. 
 It is unclear if hypothetical Apparatus A, that reads on claim 7, is made from a plastic that is considered a “suitable plastics material” for the environment of well A, and is successfully used in well A for 5 years with no wear, is still considered to read on claim 7 if Apparatus A with no structural change is placed in well B and melts before the tool is fully tripped into the hole.
The term “substantially” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner suggest removing the term “substantially”.
Claims 2-8, 10-14 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 includes the limitation(s): “The sucker rod guide of claim 1, wherein at least a portion of the body of the sucker rod guide comprises a textured surface or a surface structure.” Claim 1 includes the limitation(s): “…a body comprising a circumferential edge at each end, wherein at least one circumferential edge is non-linear; and a textured surface or structure in at least one region around one or both of the non-linear circumferential edges…”
Claim 11 includes the limitation(s): “The sucker rod guide of claim 8, wherein each textured surface or surface structure comprises one or more of the following textures or surface structures: a microstructure; micro-grooves; micro-riblets; micro-ridges; micro-spines; micro-ripples; a nanostructure; nano-grooves; nano-riblets; nano-ridges; nano-spines; nano-ripples; denticles; scales; serrations; corrugations.” Claim 8 depends from claim 1. Claim 1 includes the limitation(s): “… a textured surface or structure…” The specification as filed (published) [0024] defines textured surface or surface structure as comprising one or more of the following textures or surface structures: a microstructure; micro-grooves; micro-riblets; micro-ridges; micro-spines; micro-ripples; a nanostructure; nano-grooves; nano-riblets; nano-ridges; nano-spines; nano-ripples; denticles; scales; serrations; corrugations. See the specification as filed (published) [0024]: “[0024] Preferably, each textured surface or surface structure comprises one or more of the following textures or surface structures: a microstructure; micro-grooves; micro-riblets; micro-ridges; micro-spines; micro-ripples; a nanostructure; nano-grooves; nano-riblets; nano-ridges; nano-spines; nano-ripples; denticles; scales; serrations; corrugations.” 	
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-14 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Davison (US 20090183869) in view of Jin (US 20110220348). 

Regarding claim 1, Davison teaches:
A sucker rod guide for attachment to a sucker rod, tube, pipe, connector or downhole tool, the sucker rod guide having; 
a body (Davison 40) comprising a circumferential edge (Davison near 50/52) at each end, wherein at least one (Davison Fig. 3); but does not expressly state: a textured surface or structure in at least one region around one or both of the non-linear circumferential edges having the effect of turbulence stabilization and/or turbulence reduction and/or drag reduction and/or a reduction in eddy currents.  
Jin teaches a sucker rod guide comprising (Jin [0197, 0251-0253, 0273-0274, 0282, 0285]) a textured surface or structure in at least one region around one or both of the non-linear circumferential edges having the effect of turbulence stabilization and/or turbulence reduction and/or drag reduction and/or a reduction in eddy currents.  
It would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified Davison to include a textured surface or structure in order to reduce friction and wear of components, enabling selection of smaller pumping jacks and reducing the power requirements for well pumping operations. (Jin [0197, 0251-0253, 0273-0274, 0282, 0285])

Regarding claim 2, the combination of Davison and Jin teaches:
The sucker rod guide of claim 1, wherein both (Davison Fig. 3) circumferential edges of the sucker rod guide are non-linear.  

Regarding claim 3, the combination of Davison and Jin teaches:
The sucker rod guide of claim 1, wherein at least one or both of the non-linear circumferential edges is at least one (Davison Fig. 3) of the following shapes: symmetrically varying; asymmetrically varying; sinusoidal; castellated or stepped; scalloped; undulating; randomly or pseudo-randomly profiled.  

Regarding claim 4, the combination of Davison and Jin teaches:
The sucker rod guide of claim 1, wherein the body of the sucker rod guide tapers (Davison Fig. 3, transition between center and near 50/52) towards at least one or both of the non-linear circumferential edges such that the body comprises a tapered region at, or towards one or both ends.  

Regarding claim 5, the combination of Davison and Jin teaches:
The sucker rod guide of claim 1, wherein the body of the sucker rod guide comprises one or more (Davison near 48) flutes or channels along at least part of the length of the body.  

Regarding claim 6, the combination of Davison and Jin teaches:
 The sucker rod guide of claim 5, wherein the one or more flutes or channels are (Davison near 48, Fig. 3) linear or in a spiral, curving or twisting pattern extending between the tapered regions at, or towards both ends of the sucker rod guide.  

Regarding claim 7, the combination of Davison and Jin teaches:
The sucker rod guide of claim 1, wherein the sucker rod guide is moulded from any suitable plastics material (Davison claim 20).

Regarding claim 8, the combination of Davison and Jin teaches:
The sucker rod guide of claim 1, wherein at least a portion of the body of the sucker rod guide comprises (Jin [0197, 0251-0253, 0273-0274, 0282, 0285]) a textured surface or a surface structure.  

Regarding claim 10, the combination of Davison and Jin teaches:
The sucker rod guide of claim 4, wherein one or both of the tapered regions of the sucker rod guide comprises (Jin [0197, 0251-0253, 0273-0274, 0282, 0285]) a textured surface or surface structure.  

Regarding claim 11, the combination of Davison and Jin teaches:
The sucker rod guide of claim 8, wherein each textured surface or surface structure comprises (Jin [0197, 0251-0253, 0273-0274, 0282, 0285]) one or more of the following textures or surface structures: a microstructure; micro-grooves; micro-riblets; micro-ridges; micro-spines; micro-ripples; a nanostructure; nano-grooves; nano-riblets; nano-ridges; nano-spines; nano-ripples; denticles; scales; serrations; corrugations.  

Regarding claim 12, the combination of Davison and Jin teaches:
 A sucker rod, tube, pipe or tool (Davison 12) comprising the sucker rod guide as claimed in claim 1.  

Regarding claim 13, the combination of Davison and Jin teaches:
The sucker rod guide of claim 7, wherein the sucker rod guide is injection moulded from a chemically cross-linked polymer material (Davison claim 20).  

Regarding claim 14, the combination of Davison and Jin teaches:
The sucker rod guide of claim 1, wherein at least one or both of the non- linear circumferential edges comprises a plurality of shapes that are at least one of the following configurations (Davison near 50/52): substantially identical in size and shape; substantially identical in size but varying in shape; or substantially identical in shape but varying in size.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674